(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Vista la moción del apelado para que desestimemos por frívola esta apelación y no teniendo ante nosotros todos los documentos ne-*986cesarios para resolver la cuestión propuesta, no ba lugar a acceder' a lo solicitado.
En los siguientes casos, a propuesta de sus distintos jueces, la corte desestimó, por frívolos, los recursos interpuestos.
Nos. 6452, 6481, 6504, 6505, 6506, 6770, 6792, 6793, 6794, 6817.
En los siguientes casos, a propuesta de sus distintos jueces, la-, corte se negó a desestimar, por frívolos, los recursos, por no apa-recer que claramente lo fueran, no habérsele convencido o estar con-vencida de, o demostrádosele, la supuesta frivolidad.
Nos. 6471, 6557, 6665, 6688, 6746, 6764, 6791, 6797, 6805, 6819,. 6872, 6881.